Citation Nr: 1537566	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  96-42 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as due to service-connected lumbar strain with lumbar spondylosis.  

2.  Entitlement to an effective date earlier than February 7, 2011, for service connection for bilateral hearing loss.  

3.  Entitlement to an effective date earlier than February 7, 2011, for service connection for tinnitus.  

4.  Entitlement to an effective date earlier than April 22, 2011, for service connection for arthritis of the left ankle.  

5.  Entitlement to a rating in excess of 20 percent for lumbar strain with lumbar spondylosis.  

6.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.  

7.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.  

8.  Entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the left ankle.  

9.  Entitlement to a rating in excess of 10 percent for bilateral hand arthritis.  

10.  Entitlement to an initial compensable rating for bilateral hearing loss.  

11.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1956 and from January 1957 to March 1971.  

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 1996 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Many actions followed to address the Veteran's claims, and by its rating decision of April 2013, the RO granted entitlement to service connection for tinnitus and posttraumatic arthritis of left ankle and assigned 10 percent evaluations for each, granted service connection for bilateral hearing loss and assigned a 0 percent rating therefor, and denied service connection for a right ankle disorder, to include as secondary to a service-connected low back disability.  In addition, the RO confirmed and continued its previously assigned 10 percent rating for bilateral hand arthritis.  

The issues involving claims for higher ratings for low back and bilateral knee disorders were previously remanded in 2003 and 2005 for additional development and those issues, as well as a TDIU, were most recently remanded by the Board in October 2010 so that additional medical examinations could be undertaken, followed by readjudication.  Following the completion of the requested actions, the case, which now includes the additional issues adjudicated by the RO in April 2013, was returned to the Board for further review.  

Additional evidence was received by the Board in May 2015 from the Veteran, as submitted on his behalf by his attorney.  That evidence was accompanied by a written waiver for its initial consideration by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to service connection for a right ankle disorder, entitlement to initial and/or increased ratings for lumbar strain with spondylosis, bilateral knee arthritis, arthritis of the left ankle, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The earliest effective date for service connection for bilateral hearing loss and tinnitus is the date on which VA initially received the Veteran's claim therefor, February 7, 2011; no earlier claim for service connection for either disorder is shown by the record.  

2.  Received by VA on October 31, 1996, was the Veteran's initial, albeit informal, claim for entitlement to service connection for a left ankle disorder, inclusive of posttraumatic arthritis, and such claim has remained pending and unadjudicated by VA since that time; no earlier claim therefor, be it formal or informal, is demonstrated.  

3.  Arthritis and associated painful motion, but without a compensable limitation of motion, affect each hand; neither other documented pathology nor pain and functional loss are such as to warrant any higher rating beyond separate, 10 percent evaluations for arthritic involvement with painful motion of each hand.  

4.  Evidence on file during the relevant time period identifies level II hearing of the right ear and level IV hearing of the left ear; and there is no showing of an exceptional pattern of hearing loss of either ear.  

5.  The schedular criteria are adequate for the rating of the Veteran's bilateral hand arthritis and hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of effective dates earlier than February 7, 2011, for service connection for bilateral hearing loss or for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2015).

2.  The criteria for the assignment of an effective date of October 31, 1996, but no earlier, for service connection for a left ankle disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2015).

3.  The criteria for the assignment of separate 10 percent evaluations, but none greater, for posttraumatic arthritis of each hand have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2015).

4.  The criteria for the assignment of an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Remand Compliance

As indicated above, the Board previously remanded this case on several prior occasions.  There has been substantial compliance with the directives set out by Board in its prior remands and on that basis, and in the absence of any specific allegation on the part of the Veteran as to a lack of remand compliance, the Board finds that no further remand is necessary.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the issues herein addressed on their merits, the notice obligation on the VA's part was fulfilled by the RO's letter to the Veteran in November 2011, in which the evidence and information needed to substantiate his claims for service connection and an increased rating, to include the assignment of effective dates, was set forth.  The claims for earlier effective dates are downstream issues to that of service connection and it is noted by the Board that once service connection is granted, the claim is substantiated, with there being no further requirement for additional notice;  any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify regarding the downstream issues is therefore required, and there is otherwise no allegation or showing with respect to any defect in the notice regarding the claim(s) for increase and resulting prejudice to the Veteran.  

As for the duty to assist, there is on file service medical and personnel records involving the Veteran's period of active duty, various records of examination and/or treatment compiled postservice by VA and non-VA health professionals, and statements from the Veteran, his spouse, and his daughter, the latter of whom is a licensed practical nurse.  Also, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed, and has not argued that any error or deficiency in the retrieval of pertinent records has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Mayfield, supra.  

The record indicates that the Veteran has been afforded VA examinations in order to assess the nature and severity of his bilateral hand arthritis and hearing loss.  No VA examination has been conducted as to the effective date claims and none is needed inasmuch as such matters entail factual determinations as to when exactly a claim was submitted and at what point in time entitlement arose.  Regarding the claims for initial or increased ratings, the applicable VA examinations are shown to have been comprehensive in scope and to have entailed a review of the Veteran's claims folder, his medical history, current symptoms, and complete clinical evaluation and/or testing.  The findings and opinions therefrom are found to be sufficiently clear and illustrative of the degree of disablement resulting from each entity.  For those reasons, the VA examinations are found to be sufficient to permit the Board to address the merits of the claim advanced without remanding for an additional VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations. 

Effective Date Matters

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b) . 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his/her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).  

However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Pursuant to the aforementioned applicable law and regulations, it is the date of filing or receipt of relevant communication, and not necessarily the date of medical evidence pertaining to the claimed disorder that is dispositive of this matter.

Here, service connection for bilateral hearing loss, tinnitus, and posttraumatic arthritis of the left ankle was granted by the RO through its rating decision of April 2013.  The effective dates assigned at that time were February 7, 2011, for hearing loss and tinnitus, and April 22, 2011, for left ankle arthritis.  The Veteran through his attorney challenges the effective dates for each of the foregoing grants of service connection, albeit without any specific argument as to the date on which service connection for any disability should be granted.  On that basis, a review of the record is necessitated in order to ascertain whether any formal or informal claim was received earlier than the assigned effective date and also to discern on what date entitlement arose.  

However, in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  That is, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); see also 38 C.F.R. § 3.1(p) (2015), (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit"). 

The Board also points out that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital, may in some circumstances, be accepted as the date of receipt of a claim per 38 C.F.R. § 3.157, but such provision is only applicable where a formal claim for compensation has previously been allowed, or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.  To that end, in this case, where the preconditions of 38 C.F.R. § 3.157 have not been met, a report of examination or hospitalization cannot be accepted as an informal claim for benefits.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established). 

A detailed review of the claims folder fails to identify a claim, be it a formal or informal one, for service connection for hearing loss of either ear or tinnitus prior to the VA's receipt on February 7, 2011, of the Veteran's correspondence alleging, in effect, the service incurrence of hearing difficulties, inclusive of tinnitus.  The notations in the record, inclusive of a VA outpatient report in April 1996 of buzzing in the ears, and another VA outpatient note of November 1996 noting the Veteran's complaint of a buzz in the ear and high pitched hearing loss, do not raise a claim for service connection under 3.157 or other applicable law or regulation, as there is not evidenced by the reported statements an intent to seek VA compensation for a disability due to a disease or injury incurred in or aggravated by service.  Thus, a preponderance of the evidence is against entitlement to earlier effective dates for service connection for hearing loss and/or tinnitus.  

That, however, is not the case with respect to the Veteran's left ankle arthritis, inasmuch as he reported in a VA Form 9, Appeal to the Board of Veterans' Appeals, received by VA on October 31, 1996, as to other disabilities, that he had been involved in an accident in service while serving at the Los Alamitos Naval Station and had been treated for a broken ankle, clearly reflecting the Veteran's belief that he sustained injury to his left ankle in service and by inference his right to seek VA compensation for its residuals.  This is followed in the record by the statement of his appointed service representative at the time indicating in a written brief of August 1999 in effect that a prior implied claim for service connection for a left ankle disorder of the Veteran had not been developed or adjudicated as well as the Veteran's statement to a VA examiner in May 2004 that he had been involved in a motorcycle accident in service in which he broke his left ankle.  Given that service treatment records confirm the occurrence of a motorcycle accident in July 1966 and medical treatment for a left ankle fracture sustained in that accident, as well as the Veteran's complaints of longstanding pain and swelling of his ankle, it is concluded that entitlement arose prior to entry of the October 1996 claim.  As such, the earliest effective date assignable for service connection for a left ankle disorder is October 31, 1996, and to that extent, alone, the benefit sought on appeal is granted.  

Claims for Initial or Increased Rating

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The record reflects that the Veteran submitted a claim for service connection for hearing loss that was received by VA in February 2011, followed by the RO's action in April 2013, granting service connection for bilateral hearing loss and assigning a 0 percent evaluation therefor under DC 6100.  A claim for increase for bilateral hand arthritis was received by VA in April 2011 and by the same rating decision entered in April 2013, the previously assigned 0 percent rating under DC 5010 was confirmed and continued.  

Bilateral Hand Arthritis

Service connection for bilateral hand arthritis was granted by Board action in February 2005 and the RO by its rating decision assigned in February 2005 an initial rating of 10 percent under DC 5224-5003.  Per the most recent rating in April 2013, such disability is rated as 10 percent disabling under DC 5010.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint or portion of the spine.  When limitation of motion would be noncompensable under a limitation-of-motion DC, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  DC 5010 directs that the evaluation of arthritis be assigned under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a , DC 5010, Note 1, DC 5003.

DC 5224 provides a 20 percent rating for unfavorable ankylosis of the major or minor thumb and a 10 percent evaluation for favorable ankylosis of the major or minor thumb.  

Per 38 C.F.R. § 4.45(f), multiple involvements of the of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  

Regardless of the criteria, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

Consideration of pain and functional loss is required only with respect to those DCs where the basis for rating is limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In this instance, VA examination in January 2013 yielded a diagnosis of degenerative joint disease, also referred to as arthritis, of both hands.  The Veteran complained of increasing pain, particularly of the thumbs, as well as cramping and swelling which made griping objects difficult.  He denied having flare-ups.  Clinically, limitation of motion or evidence of painful motion of any finger or thumb was absent.  No additional loss of motion was in evidence following repetitive movement of the fingers.  Functional loss or functional impairment was noted by the VA examiner to be present on the basis of incoordination and impaired ability to execute skilled movements with the thumbs, as well as pain on movement and swelling of all fingers on the right and left.  Pain on palpation, muscle impairment, scarring, or ankylosis was not identified.  In the opinion of the examiner, the Veteran's bilateral hand arthritis would preclude him from employment requiring prolonged or repetitive gripping, grabbing, pushing, or pulling.  

Under DC 5003 not more than a 10 percent rating is for assignment for arthritis without limitation of motion involving two or more minor joint groups, which in this instance is comprised of involvement of multiple joints of each hand.  But, here, there is in fact a showing of limitation of motion through the Veteran's complaints and the VA examiner's finding that there was painful motion of each hand, notwithstanding the examiner's observation that there was no observed  evidence of pain.  Moreover, there is lay and medical evidence presented by the Veteran and his daughter, a nurse, as to the presence of daily pain and soreness of each thumb and an increase in those manifestations with activity, leading to a temporary loss of function including motion.  On the basis of the foregoing, assignment by the Board of separate, 10 percent evaluations for each hand affected by arthritis is found to be warranted.  However, in the absence of persuasive evidence of incapacitating episodes or other pathology indicating any greater degree of severity, such as ankylosis or as to pain and functional loss/impairment, no schedular rating in excess of 10 percent is for assignment for either hand.  DeLuca, supra.  Moreover, the record does not support the assignment of an extraschedular evaluation of increased disability given that it is not demonstrated by the evidence of record that the schedular criteria, as liberally interpreted above, are inadequate for the rating of arthritis of either of the Veteran's hands.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In effect, the pain and painful movement of each hand, as well as all other pathology, inclusive of functional loss or impairment caused by incoordination and inability to undertake skilled movements at times, are contemplated by the schedular criteria and the ratings as herein assigned.  

Hearing Loss

The Veteran's disagreement with the initial 0 percent rating assigned forms the basis of the instant appeal.  

For the purpose of rating the Veteran's hearing loss, it is noted that the applicable legal criteria by which the Board is bound call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. 38 C.F.R. § 4.85.  Such results are then charted at 38 C.F.R. § 4.85, Tables VI and VII. 

Under 38 C.F.R. § 4.86(a), for evaluation of certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85, if pure tone thresholds at each of the four frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. 

In order to establish entitlement to a compensable evaluation for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To evaluate the degree of disability for unilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness. 

During the applicable period, but one audiological test was administered and that was accomplished during the course of a VA examination in January 2012.  At that time, level II hearing of the right ear and level IV hearing of the left ear were objectively shown through averaged pure tone thresholds and speech discrimination testing of each ear.  No exceptional hearing deficiency contemplated by 38 C.F.R. § 4.86 was shown then or at any other point in time from February 2011 to the present.  As such, there is no basis for the assignment of a compensable schedular rating for the Veteran's bilateral hearing loss at any point during the period herein at issue.  

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are probative and not incredible, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The audiological data presented do not permit the assignment of a compensable schedular at any point in time pertinent to this appeal and to that extent, the allegations of an increased level of severity are not corroborated. 

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluation of record contains at least some findings relevant to the impact of the Veteran's hearing on his daily and occupational life.  The Board notes that even if that were not the case, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit determined that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.   A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, the Board finds, in relying on the decision in Vazquez-Flores, that it is not necessary to do so and, therefore, will proceed with the decision.  See Vazquez-Flores v. Shinseki, 580 F.3d at 1280.  

The Board has also considered whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  Thun, supra.  The rating criteria contemplate pure tone thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss are primarily those of decreased hearing acuity and difficulty in understanding others in person or on the telephone and while watching television, which are encompassed by the rating criteria.  His use of bilateral hearing aids is noted, but there is no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria and the evidence as a whole fails to show anything unique or unusual about the Veteran's hearing loss that would render the schedular criteria inadequate.  The Board takes note of the statements offered by the Veteran's spouse and daughter in late 2011, including notations of a reduction in leisure travel by the Veteran as a result of his hearing, but also improvement in his ability to hear with use of hearing aids.  Such do not pertain to occupational impairment and do not afford a basis for extraschedular consideration and there is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating. 

As a preponderance of the evidence is against the Veteran's claim, his appeal for a compensable initial rating for bilateral hearing loss must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); see Fenderson, supra; see also, Ortiz v. Principi, 274 F.3d 136 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date earlier than February 7, 2011, for service connection for bilateral hearing loss is denied.  

An effective date earlier than February 7, 2011, for service connection for tinnitus is denied.  

An effective date of October 31, 1996, but no earlier, for service connection for arthritis of the left ankle is granted.  

An initial compensable rating for bilateral hearing loss is denied.  

Separate 10 percent ratings are for assignment for posttraumatic arthritis affecting each hand, subject to those provisions governing the payment of monetary benefits.  


REMAND

Further development of the record is needed prior to entry of a final administrative decision as to the remainder of the appellate issues.  

The record indicates that VA outpatient treatment records were added to the electronic claims folder in April 2013, following issuance of the most recent supplemental statement of the case in October 2011.  Such records are pertinent to the questions presented by this appeal as to the ratings for assignment for service-connected low back and bilateral knee disabilities and TDIU.  Remand for the AOJ's consideration of those records is deemed necessary.  

Additional consideration by the AOJ of the rating(s) for assignment for the Veteran's left ankle disorder dating to October 31, 1996, is also warranted on remand, in light of the favorable action herein taken as to the effective date of service connection.  

In connection with the pending claim for service connection for a right ankle disorder, the Board notes that the RO's denial of such claim is based on the absence of current disability, based on findings and opinions from a VA examination conducted in December 2011.  Nevertheless, review of the clinical findings obtained on such examination indicates that range of motion of the right ankle was reduced significantly, but without an explanation by the VA examiner as to its cause or entry of a pertinent diagnosis, either clinically or by radiographic interpretation.  This incongruity warrants further input and on that basis, an additional examination and X-rays are in order, and, if current disability, is found, medical opinion as to the secondary service connection claim advanced would also be needed.  

Accordingly, this portion of the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records not already on file for inclusion in the Veteran's electronic claims folder.  

2.  Implement the Board's grant of an earlier effective date for service connection for a left ankle disorder by its rating to October 31, 1996.  

3.  Thereafter, afford the Veteran a VA joints examination in order to ascertain the nature and etiology of his claimed right ankle disorder and its relationship to his service-connected low back disability.  The claims folder should be made available to the examiner.  All indicated tests should be performed, including X-rays and range of motion studies.  All diagnoses, if any, as to current disability of the right ankle should be identified.  

If and only if current disability of the right ankle is found to be present, then the VA examiner should be asked to address, as applicable, the questions below, providing a complete rationale for all opinions offered.  

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder involving the Veteran's right ankle originated in service or is otherwise attributable thereto or any incident thereof?

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any arthritis of the right ankle, was present within the one-year period following his separation from active duty in July 1982, and, if so, how and to what degree was any such disorder manifested? 

c)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected lumbar strain with lumbar spondylosis either caused or aggravated any existing right ankle disorder?  If it is determined that such entity was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Lastly, readjudicate the issues remaining on appeal on the basis of all of the evidence of record, inclusive of the VA outpatient records added to the claims folder in April 2013, and if any benefit sought is not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


